Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending
Claims 1-11 are withdrawn, Claims 12-19 are under examination.
Election/Restrictions
Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/02/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otxoa-Aizpurua Calvo US 2016/0347489 in view of Cady et al. US 2004/0139701.

Regarding claim 12, Otxoa-Aizpurua Calvo discloses a packaging machine (100) comprising:

a longitudinal sealing tool configured to longitudinally seal together a first longitudinal end of the film with a second longitudinal end of the film to form a film tube (par 0063; longitudinal sealing means for sealing tubular shaped film longitudinally);

    PNG
    media_image1.png
    478
    492
    media_image1.png
    Greyscale

a transverse sealing (5) and cutting tool (blade 80; par 0076) arranged downstream the longitudinal sealing tool (shown in annotated figure 1 above), the transverse cutting tool configured to produce in an actuation area of the film tube a transverse cut (par 0067-0068; fig.2b), the transverse sealing tool configured to produce in the actuation area a first transverse seal upstream the transverse cut and a second transverse seal downstream the transverse cut, the second transverse seal being a part of a package that houses a product (par 0067; a first seal is formed upstream of cut 9 from blade 80 and a second seal formed downstream of the cut 9 when the tool is actuated between open and closed positions);

an extraction device configured to reduce a pressure inside the chamber (par 0069; extraction means is communication with chamber 11 applying a vacuum); and further teaches actuating/controlling the tool 71, 72 to form a quality transverse seal. 

    PNG
    media_image2.png
    290
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    278
    395
    media_image3.png
    Greyscale

But fails to explicitly teach a detection device configured to detect at least one property of a gaseous fluid present in the chamber or inside the film tube and/or the package or part of the package accommodated in said chamber; and
a control device communicated with the detection device and configured to determine a quality of the longitudinal seal, and the first and second transverse seals present in the chamber based on the detection of the at least one property of the gaseous fluid present in the chamber, the control device further being configured to coordinate an actuation of the leak-tightness tool, the transverse sealing and cutting tool, the extraction device, and the detection device.

a control device (microprocessor controller 222) communicated with the detection device (sensors 224) and configured to determine a quality of the longitudinal seal, and the first and second transverse seals present in the chamber based on the detection of the at least one property of the gaseous fluid present in the chamber (microcontroller 222 takes sensed readings from the chamber to determine operation parameters interpreted as configured to determine the quality of the longitudinal seal), the control device further being configured to coordinate an actuation of the leak-tightness tool, the transverse sealing and cutting tool, the extraction device, and the detection device (par 0045-0047; Otxoa-Aizpurua Calvo discloses operating/controlling leak tightness tool with cutting and sealing, and an extraction device, Cady teaches a microcontroller 222 for operating the various functions of the vacuum sealing system including sensors for detection of various properties, such that the combination of Otxoa-Aizpurua Calvo with Cady includes a control device configured to coordinate the various machine operations as claimed).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the vertical form fill seal machine as disclosed by Otxoa-Aizpurua Calvo with the sensors and microcontroller as taught by Cady, to allow for greater operator control when vacuum packaging products in a sterile environment (par 0005-0006).
Regarding claim 13, Otxoa-Aizpurua Calvo as modified by Cady substantially teaches the packaging machine according to claim 12, Otxoa-Aizpurua Calvo fails to explicitly teach wherein the detection device comprises at least one sensor configured to detect the presence or the concentration of gaseous fluid in the leak-tight chamber, the control device being configured to determine an incorrect quality of at least one of the longitudinal seal and the first and second transverse seals when the 
However Cady teaches a vacuum bag sealing apparatus further including a detection device configured to detect at least one property of a gaseous fluid present in the chamber or inside the film tube and/or the package or part of the package accommodated in said chamber (Cady teaches sensors 224 that monitor various operating parameters, such as timing, temperature and pressure in the vacuum chamber 300; par 0045-0046); and
a control device (microprocessor controller 222) communicated with the detection device (sensors 224) and configured to determine a quality of the longitudinal seal, and the first and second transverse seals present in the chamber based on the detection of the at least one property of the gaseous fluid present in the chamber (microcontroller 222 takes sensed readings from the chamber to determine operation parameters interpreted as configured to determine the quality of the longitudinal seal), the control device further being configured to coordinate an actuation of the leak-tightness tool, the transverse sealing and cutting tool, the extraction device, and the detection device (par 0045-0047; Otxoa-Aizpurua Calvo discloses operating/controlling leak tightness tool with cutting and sealing, and an extraction device, Cady teaches a microcontroller 222 for operating the various functions of the vacuum sealing system including sensors for detection of various properties, such that the combination of Otxoa-Aizpurua Calvo with Cady includes a control device configured to coordinate the various machine operations as claimed).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the vertical form fill seal machine as disclosed by Otxoa-Aizpurua Calvo with the sensors and microcontroller as taught by Cady, to allow for greater operator control when vacuum packaging products in a sterile environment (par 0005-0006).
Regarding claim 14, Otxoa-Aizpurua Calvo as modified by Cady substantially teaches the packaging machine according to claim 12, wherein the detection device comprises at least one sensor 
However Cady teaches a vacuum bag sealing apparatus further including a detection device configured to detect at least one property of a gaseous fluid present in the chamber or inside the film tube and/or the package or part of the package accommodated in said chamber (Cady teaches sensors 224 that monitor various operating parameters, such as timing, temperature and pressure in the vacuum chamber 300; par 0045-0046); and
a control device (microprocessor controller 222) communicated with the detection device (sensors 224) and configured to determine a quality of the longitudinal seal, and the first and second transverse seals present in the chamber based on the detection of the at least one property of the gaseous fluid present in the chamber (microcontroller 222 takes sensed readings from the chamber to determine operation parameters interpreted as configured to determine the quality of the longitudinal seal), the control device further being configured to coordinate an actuation of the leak-tightness tool, the transverse sealing and cutting tool, the extraction device, and the detection device (par 0045-0047; Otxoa-Aizpurua Calvo discloses operating/controlling leak tightness tool with cutting and sealing, and an extraction device, Cady teaches a microcontroller 222 for operating the various functions of the vacuum sealing system including sensors for detection of various properties, such that the combination of Otxoa-Aizpurua Calvo with Cady includes a control device configured to coordinate the various machine operations as claimed).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the vertical form fill seal machine as disclosed by Otxoa-Aizpurua Calvo with the sensors and microcontroller as taught by Cady, to allow for greater operator control when vacuum packaging products in a sterile environment (par 0005-0006).
Regarding claim 15, Otxoa-Aizpurua Calvo as modified by Cady substantially teaches the packaging machine according to claim 12, wherein the leak-tightness tool comprises a first part and a second part (parts 71 and 72) between which the film tube (102) moves in an advancement direction, the first and second parts arranged facing one another and facing the film tube, at least one of the first and second parts being configured to move towards the other to cause the leak-tightness tool to assume the actuation position, the first part of the leak-tightness tool defining a first inner cavity, the second part of the leak-tightness tool defining a second inner cavity such that when the leak-tightness tool is in the actuation position, the first and second inner cavities are communicated with one another and define the chamber (then the tool 71 and 72 are actuated to a closed position the tube 102 is clamped shut creating a pressure chamber 11 with two cavity portions that come together ; 0070-0072; Figs 2b,2c).

Regarding claim 16, Otxoa-Aizpurua Calvo as modified by Cady substantially teaches the packaging machine according to claim 15, wherein the detection device comprises at least one sensor that is attached to one of the first and second parts of the leak-tightness tool, the detection device being located inside one of the first and second inner cavities or being in fluid communication with one of the first and second inner cavities.
However Cady teaches a vacuum bag sealing apparatus further including a detection device configured to detect at least one property of a gaseous fluid present in the chamber or inside the film tube and/or the package or part of the package accommodated in said chamber (Cady teaches sensors 224 that monitor various operating parameters, such as timing, temperature and pressure in the vacuum chamber 300; par 0045-0046); and
a control device (microprocessor controller 222) communicated with the detection device (sensors 224) and configured to determine a quality of the longitudinal seal, and the first and second transverse seals present in the chamber based on the detection of the at least one property of the gaseous fluid present in the chamber (microcontroller 222 takes sensed readings from the chamber to determine operation parameters interpreted as configured to determine the quality of the longitudinal seal), the 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the vertical form fill seal machine as disclosed by Otxoa-Aizpurua Calvo with the sensors and microcontroller as taught by Cady, to allow for greater operator control when vacuum packaging products in a sterile environment (par 0005-0006).

Regarding claim 17, Otxoa-Aizpurua Calvo as modified by Cady substantially teaches the packaging machine according to claim 12, further comprising a pressure element attached to the leak-tightness tool and facing the film tube, the pressure element being configured to press on at least one area of the film tube and/or on a part of the package present in the chamber when the chamber is closed (par 0070-0072; actuation elements 71 and 72 have walls 71b, 72b and 71a and 72a which together clamp the film tube 102).

Regarding claim 18, Otxoa-Aizpurua Calvo as modified by Cady substantially teaches the packaging machine according to claim 17, but fails to explicitly teach wherein the detection device is configured to detect a pressure exerted by the pressure element and/or the movement of the pressure element upon the pressure element pressing against the area of the film tube and/or against the part of the package.
However Cady teaches a vacuum bag sealing apparatus further including a detection device configured to detect at least one property of a gaseous fluid present in the chamber or inside the film tube 
a control device (microprocessor controller 222) communicated with the detection device (sensors 224) and configured to determine a quality of the longitudinal seal, and the first and second transverse seals present in the chamber based on the detection of the at least one property of the gaseous fluid present in the chamber (microcontroller 222 takes sensed readings from the chamber to determine operation parameters interpreted as configured to determine the quality of the longitudinal seal), the control device further being configured to coordinate an actuation of the leak-tightness tool, the transverse sealing and cutting tool, the extraction device, and the detection device (par 0045-0047; Otxoa-Aizpurua Calvo discloses operating/controlling leak tightness tool with cutting and sealing, and an extraction device, Cady teaches a microcontroller 222 for operating the various functions of the vacuum sealing system including sensors for detection of various properties, such that the combination of Otxoa-Aizpurua Calvo with Cady includes a control device configured to coordinate the various machine operations as claimed).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the vertical form fill seal machine as disclosed by Otxoa-Aizpurua Calvo with the sensors and microcontroller as taught by Cady, to allow for greater operator control when vacuum packaging products in a sterile environment (par 0005-0006).
Regarding claim 19, Otxoa-Aizpurua Calvo as modified by Cady substantially teaches the packaging machine according to claim 12, wherein the leak-tightness tool (71, 72) has a length in the advancement direction that is less than a length of the package (shown in figure 2a), such that when the leak-tight chamber is formed the package (P) is at least partially housed in the chamber (11; par 0071).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY C HIBBERT-COPELAND whose telephone number is (571)270-0601.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARY C HIBBERT-COPELAND/Examiner, Art Unit 3731                                                                                                                                                                                                        /CHELSEA E STINSON/Primary Examiner, Art Unit 3731